Citation Nr: 0926966	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  06-23 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a disability 
manifested by a knot on the right leg.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974  to June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a June 2005 rating decision issued 
by the Regional Office (RO) in Huntington, West Virginia.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a March 2007 hearing.

This appeal initially included a claim for service connection 
for a right foot disability.  That claim was denied by the 
Board in August 2007, and is no longer part of this appeal.  
The Veteran's claims for service connection for bilateral 
hearing loss and a disability manifested by a knot on the 
right leg were remanded for additional development.  
Subsequently, this matter was returned to the Board for 
appellate disposition.

The prescribed development set forth in the August 2007 
decision not having been completed, this appeal is again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.




REMAND

In August 2007, the Board remanded the Veteran's claims for 
service connection for bilateral hearing loss and a 
disability manifested by a knot on the right leg for 
additional development, including a VA examination. 

The claims file shows that the RO/AMC sent the Veteran a 
letter dated in August 2008 that informed the Veteran that 
the nearest VA medical facility had been requested to 
schedule him for an examination.  The letter informed the 
Veteran that the VA medical facility would notify the Veteran 
of the date, time, and place of the examination.

Records from the Beckley, West Virginia VA Medical Center 
(VAMC) indicate that the Veteran failed to appear for his 
examination in August 2008.

In November 2008, the Veteran sent the RO/AMC a letter 
stating that he was still waiting to learn when he would be 
scheduled for his examination.  Shortly thereafter, he was 
sent a Supplemental Statement of the Case (SSOC) that 
notified him that he failed to report for an examination in 
August 2008.  In December 2008, the Veteran sent a letter in 
reply to the SSOC alleging that he was not notified of his 
appointment.  He stated that he would have attended the 
examination if he knew about it, and asked that the 
examination be rescheduled.  

Documentation in the claims file suggests that the RO/AMC 
intended to reschedule the Veteran for an examination, but 
that this did not occur.  

In light of the Veteran's assertion that he was not notified 
of his examination, and the lack of evidence in the claims 
file showing that notice was, in fact, sent to the Veteran, 
the Board finds that a remand is necessary to enable 
rescheduling of the examination that was directed by the 
August 2007 remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (holding that VA has a duty to ensure compliance 
with instructions set forth in Board remands).  Notably, the 
Veteran indicated his willingness to appear for a rescheduled 
examination.  However, the Board notes that the duty to 
assist is not a one way street.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  If the Veteran fails to attend the 
rescheduled examination without adequate excuse, his appeal 
will be adjudicated without it. 


Accordingly, the case is REMANDED for the following action:

1. A letter should be sent to the Veteran 
explaining the need for additional evidence 
regarding his claim in accordance with 38 
U.S.C.A. §§ 5103 and 5103A (West 2002 & 
Supp. 2008).

2.  The Veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any currently 
diagnosed disability manifested by a knot 
on the Veteran's right leg. The claims 
folder must be made available to, and 
reviewed by, the examiner prior to the 
examination so that pertinent aspects of 
the veteran's medical history may be 
reviewed. The examiner should specifically 
state in the report that he or she 
reviewed the claims folder.  Any necessary 
tests or studies, as determined by the 
examiner, should be conducted. The 
examiner should specifically identify each 
diagnosed disability manifested by a knot 
on the right leg and provide an opinion as 
to whether it is at least as likely as not 
(it is at least 50 percent likely) that 
any such disability is due to or the 
result of any incident or injury in 
service, to include a fracture of the 
right ankle.  All manifestations of any 
diagnosed disability should be reported in 
detail. A complete rationale for the 
conclusions reached should be set forth in 
the report.

3.  The Veteran should be afforded a VA 
audiological evaluation to determine the 
nature, severity, and etiology of any 
current hearing loss disability.  The 
claims folder must be made available to, 
and reviewed by, the examiner and he or 
she should specifically state in the 
report that the claims folder was 
reviewed.  All appropriate tests and 
studies should be performed and all 
clinical findings should be reported in 
detail.  

Based on the results of audiometric 
testing, the examiner should specifically 
indicate, which respect to each ear, 
whether the Veteran currently has hearing 
loss to an extent recognized as a 
disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 
hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC Test of less than 94 
percent).

Then, with respect to each diagnosed 
disability, the examiner should offer an 
opinion as to whether, notwithstanding the 
first diagnosis post service, it is at 
least as likely as not (i.e., there is a 
50 percent or more probability) that such 
disability is the result of injury or 
disease incurred or aggravated in service, 
to specifically include the noise exposure 
that the Veteran experienced during 
service.  A complete rationale for the 
conclusions reached should be set forth in 
the report. 

4.  The RO/AMC should place copies of the 
letters notifying the Veteran of the date, 
time, and place of the aforementioned 
examinations in the claims file.

5.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) and given an appropriate 
period of time to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John L. Prichard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




